Citation Nr: 0941242	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; wife of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to service 
connection for PTSD.

The Veteran and his wife testified before the undersigned 
Acting Veterans Law Judge in September 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Prior to adjudication of the claim on the merits additional 
development is required.  See 38 C.F.R. § 19.9.  Review of 
the claims file reveals that the Veteran underwent a 
psychiatric evaluation during service.  The April 1968 record 
of this evaluation reveals diagnoses of anxiety reaction and 
paranoid tendencies.  No psychiatric disability, however, was 
found upon the examination completed prior to discharge and 
the Veteran did not claim a psychiatric disability or history 
at that time.

The Veteran filed a claim for service connection for 
psychiatric disability in January 2003.  Among the records 
that were obtained in the processing of this claim was a 
December 2002 private treatment record.  In this record, a 
private clinician found that the history that he obtained 
"did not support the hypothesis of Post Traumatic Stress 
Disorder."  In a July 2003 VA examination, the examiner 
diagnosed narcotics and alcohol addiction, in eight-year 
abstinence, and "[p]ersonality traits, rather explosive, 
substance-dependent, immature, and sociopathic personality 
traits."  The examiner opined that it was not as likely as 
not that the Veteran's current psychiatric condition was 
aggravated by Veteran service.  He wrote that the Veteran's 
"service experiences seem to give expression to his 
personality traits in his continuous use of marijuana, and 
continual use of narcotics, plus the alcohol use.  These 
conditions did not affect the underlying personality disorder 
or personality trait, in this examiner's opinion." 

In a September 2003 rating decision, the RO denied 
entitlement to service connection for "sociopathic 
personality traits with narcotics and alcohol addiction."  
The Veteran filed a notice of disagreement to this decision, 
and was issued an April 2004 statement of the case.  The 
Veteran, however, did not perfect the appeal by submitting a 
substantive appeal (VA Form 9).  See 38 C.F.R. § 20.200.  In 
January 2007, the Veteran filed a claim for service 
connection for PTSD.  

As the September 2003 rating decision did not discuss PTSD, 
this was a new claim.  See generally Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  As the claims under other psychiatric 
diagnoses, however, have already been adjudicated upon the 
merits in a final rating decision and the contentions during 
the present appeal have been limited to PTSD, the Board finds 
that the present appeal is thus limited to a claim of 
entitlement to service connection under the diagnosis of 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

Subsequently obtained VA and private treatment records 
contain a diagnosis of PTSD.  In a May 2008 private treatment 
record, a clinician found that the Veteran had "classic 
symptomatology related to service connected Post Traumatic 
Stress Disorder."  Although the clinician, therefore, 
attributes the diagnosis of PTSD to the Veteran's service, 
she does not describe what specific stressor or stressors led 
to the development of PTSD.

According to statements and testimony of record, the Veteran 
describes two specific stressors that he contends led to the 
PTSD:  1) being "abandoned in the jungle one day"; and 2) 
being exposed to mortar and rocket fire during the period 
from January to March 1968 while stationed in Long Bihn and 
Tay Ninh.

Under current law, establishing service connection for PTSD 
requires:  (1) Medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptoms and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the claimant did not engage in combat with the enemy, then 
the claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App.  389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The evidence of record does not support a finding that the 
Veteran engaged in combat.  Therefore, under current VA 
regulations, a stressor must be corroborated.  The claims 
file does not currently contain this corroborating evidence.  
However, the Board finds that the Veteran has provided 
sufficiently specific information to attempt verification of 
his claimed stressor of coming under enemy fire.

In pertinent part, the Veteran's service personnel records 
(SPRs) reflect that the following Vietnam service 
assignments:

        a) attached to the 543rd Transportation Company from 
January 11, 1968 to January 17, 1968;
        b) attached to the 446th Transportation Company (Light 
Truck) from January 18, 1968 to January 30, 1968; and 
        c) attached to the 10th Transportation Company (Medium 
Truck) from February 1, 1968 to January 1969.

The Veteran has testified to coming under enemy rocket and 
mortar attacks during the above-mentioned time frame.  He 
alternately refers to being stationed at Long Bihn and Tay 
Ninh during these assignments.

The Board acknowledges the constraints of requesting 
information through the U.S. Army and Joint Services Records 
Research Center (JSRRC), inasmuch as JSRRC has informed VA 
that proper research cannot be conducted unless a claimant 
provides an approximate date for a stressor within a 2-month 
period.  See M21-1MR IV.ii.1.D.14.d.  However, according to 
the Veteran's allegations, the alleged stressors have 
occurred within a 3-month period.

On the facts alleged by the Veteran, the Board finds that 
sufficient information to corroborate the alleged stressors 
has been provided.  The RO must make all good faith efforts 
to verify the Veteran's claimed stressors even if it requires 
separate requests made in two month increments.

As discussed at the September 2009 hearing, VA recently 
issued a new proposed rule to amend 38 C.F.R. § 3.304(f).  
See Stressor Determinations for Posttraumatic Stress 
Disorder, 74 Fed. Reg. 42,617 (proposed Aug. 24, 2009).  As 
stated in the proposed rule, the amendment seeks to 
"liberaliz[e] in some cases the evidentiary standard for 
establishing the required in-service stressor."  Id.  That 
is, this new proposed rule "would eliminate the requirement 
for corroborating that the claimed in-service stressor 
occurred if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD, provided 
that the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service and that 
the veteran's symptoms are related to the claimed stressor."  

As there has been no issuance of a final rule or codification 
of the proposed changes into the C.F.R., the Board has no 
authority to consider these proposed changes at this time.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the 
Veteran's clinical records of VA treatment 
for PTSD since February 2009.

2.  Request the JSRRC to attempt to verify 
the Veteran's claimed stressors of coming 
under enemy rocket and mortar attacks during 
the time frame from January through March 
1968.  JSRRC should be requested to provide 
the unit histories for the following 

        a) the 543rd Transportation Company from 
January 11, 1968 to January 17, 1968, to 
include the base location and whether such 
location came under enemy rocket and mortar 
attacks for this time period;
        b) the 446th Transportation Company 
(Light Truck) from January 18, 1968 to 
January 30, 1968, to include the base 
location and whether such location came under 
enemy rocket and mortar attacks for this time 
period; and 
        c) the 10th Transportation Company 
(Medium Truck) from February 1, 1968 to March 
1968, to include the base location and 
whether such location came under enemy rocket 
and mortar attacks for this time period.

The RO must make all good faith efforts to 
implement this remand directive as 
expeditiously as possible, even if it 
requires separate requests made in two month 
increments.

3.  Thereafter, the RO should then make a 
determination as to whether or not the 
Veteran was exposed to a stressor event in 
service (and if so, identify the stressor 
event and the evidence for this).  

4.  Thereafter, if (and only if) an alleged 
stressor is verified, the RO should arrange 
for the Veteran to be afforded a psychiatric 
evaluation to determine whether he has PTSD 
due to such stressor or stressors.  The 
claims file must be reviewed by the examiner 
in conjunction with the examination.  The 
examination and the report thereof must be in 
accordance with DSM- IV.  Following 
examination of the Veteran, review of 
pertinent medical history, and with 
consideration of sound medical principles, 
the examiner should identify the Veteran's 
current psychiatric disorder(s).  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) upon which the diagnosis 
is based.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran does 
not meet the criteria for this diagnosis.  
The examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

5.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide the 
Veteran and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

